A writ was issued by the plaintiff June 23, 1900, returnable July 2, 1900, and by it the defendant's wages *Page 143 
were attached. The writ was not served upon the defendant, and another writ was issued June 28, 1900, returnable July 12, 1900, and again the defendant's wages were attached. This writ was not served on the defendant, and a third writ was issued July 12, returnable July 26, 1900, with a third attachment, and this writ was entered in court. The case comes before us on exceptions to the ruling of the District Court charging the garnishee.
The procedure in this case was such an obvious abuse of the process of the court that no valid attachment can be allowed under it. Such an attempt to accumulate attachments was strongly condemned in McNally v. Wilkinson, 20 R.I. 315, and this case does not differ from that one.
Exceptions sustained, and case remitted to the District Court of the Sixth Judicial District with directions to discharge the garnishee.